Citation Nr: 0201276	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  97-17 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for claimed disability 
manifested by fatigue.  




REPRESENTATION

Appellant represented by:	AMVETS







WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from January 1976 to 
January 1996.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the RO.  

The issues listed on the preceding page, along with the issue 
of service connection for claimed disability manifested by 
infrascapular pain, were remanded by the Board in February 
2000 to the RO for the purpose of obtaining additional 
development of the record.  

The Board notes that, in a rating decision in September 2000, 
the RO granted service connection and assigned a non-
compensable rating for infrascapular pain syndrome, effective 
on February 1, 1996.  

Accordingly, this particular matter is no longer before the 
Board for the purpose of appellate consideration.  Thomas v. 
Brown, 9 Vet. App. 269, 270, (1996).  



FINDINGS OF FACT

1.  The veteran is shown to have manifested elevated blood 
pressure readings from 1993 through 1996 with the report of a 
history of labile blood pressure at the time of his 
retirement examination. 

2.  The veteran currently is shown to have essential 
hypertension that likely had its clinical onset during his 
extensive period of active military service.  

3.  The veteran is shown to have manifested symptoms of 
chronic fatigue during service and at the time of separation.  

4.  The veteran is shown, as likely as not, to suffer from 
current disability manifested by symptoms of chronic fatigue 
that had their clinical onset during his extensive period of 
active service.   



CONCLUSIONS OF LAW

1.  The veteran's hypertension is due to disease that was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5100, 5102, 5103A, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by fatigue is due to disease that was 
incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5100, 5102, 
5103A, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, effective on November 9, 
2000, the Veterans Claims Assistance Act of 2000 was enacted 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2001 Supp.)  

This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Id; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

The Board finds that while this law was enacted during the 
pendency of this appeal, and has not been considered by the 
RO, there is no prejudice to the veteran in proceeding with 
this appeal.  That is, in light of the favorable action taken 
hereinbelow, no possibility of prejudice to the veteran is 
found.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  

Service incurrence will be presumed for certain chronic 
diseases, including hypertension, if manifest to a 
compensable degree within the year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.303, 3.309.   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


A.  Hypertension

The veteran is claiming service connection for hypertension.  
A careful review of the service medical records shows that he 
manifested elevated blood pressure readings beginning in 1993 
through 1996.  The readings ranged from 138/88 to 170/86, 
with notations that he was being monitored.  

In June 1995, during service, the veteran was medically 
evaluated for low back pain, myofascial pain, chronic fatigue 
and a postural tremor.  The evaluating neurologist reported 
diagnoses of multifactorial tremor; chronic fatigue (without 
sufficient criteria to diagnose chronic fatigue syndrome); 
myofascial pain, and mild left S1 radiculopathy due to a 
herniated nucleus pulposus at L5-S1.  

In August 1995, the veteran was recommended for separation by 
the Physical Evaluation Board as unfit for duty due to the 
low back pain with herniated disc.  The postural tremor, 
chronic fatigue, and myofascial pain were not considered to 
render the veteran unfit for duty, and there was no finding 
of hypertension.  However, his Report of Medical History on 
his June 1995 Retirement examination noted a history of 
labile blood pressure.  

A VA examination report of April 1996 found that the veteran 
had normal blood pressure readings, but referenced the past 
elevated readings and recommended that he be followed in the 
VA clinic.  VA outpatient records of April 1996 showed a 
report of hypertension and a September 1996 VA outpatient 
record showed a diagnosis of borderline hypertension.  

A July 2000 VA examination report reflected blood pressure 
readings of 145/95 in both arms.  The examiner noted a 
documented history of hypertension since at least September 
1996, and referenced the veteran's report that his blood 
pressure began to rise after an injury to his back during 
service in 1993.  The examiner found that the veteran was 
asymptomatic from a hypertension standpoint, but noted that 
the hypertension had been present for at least four years.  
He reported a diagnosis of a definite history of 
hypertension, at least over the past four years, with the 
veteran 
being hypertensive on the current examination.  The VA 
examiner commented that the hypertension was probably 
essential and was contributed to by anxiety, but was unlikely 
related to any back injury during service.  

The veteran and his wife appeared for a hearing in October 
1997.  The veteran's wife offered testimony in her capacity 
as a medical professional.  She stated that she had a degree 
in nursing and had been a nurse for approximately 17 years.  

The veteran testified that his blood pressure was currently 
holding at 140/92, and had been that way for about a year.  
He was trying to control it with diet and exercise.  He 
reported that he knew when his pressure was elevated because 
he would become light-headed and dizzy.  He remedied this by 
laying down.  

The veteran's wife testified that he had been prescribed 
Inderal during service for his neurological tremors and to 
work on his blood pressure.  

Based on its review of the entire record, the Board finds 
that the preponderance of the evidence supports the veteran's 
claim of service connection for hypertension.  

As demonstrated by the medical evidence, the veteran was 
noted to have labile blood pressure and elevated readings 
during service, and was diagnosed as having hypertension in 
September 1996, seven months after separation from service.  
Moreover, the VA examination report of July 2000 indicated 
that the veteran's essential hypertension had been present 
for four years or more.  

Accordingly, the Board concludes that service connection for 
hypertension is warranted.  


Chronic Fatigue

The veteran claims that he has chronic fatigue that began 
during the last few years of his military service.  

A careful review of the service medical records shows that he 
had complaints and clinical findings of chronic fatigue 
beginning in October 1994.  The veteran reported that he was 
tired and had difficulty completing a day.  He stated that 
the fatigue was an "insidious" process and felt like he was 
always coming down with the flu.  

In November 1994, during service, the veteran stated that he 
felt "completely washed out" after 3:00 p.m. each day.  He 
reported taking daily afternoon naps to compensate for the 
fatigue.  

In June 1995, the service neurologist who followed the 
veteran for his back problems and tremor stated that the 
veteran had chronic fatigue, but he did not fit the criteria 
for chronic fatigue syndrome.  The examination was part of a 
Physical Evaluation Board, and the veteran was subsequently 
medically separated from service due to his back disability.  
The report of the June 1995 Physical Evaluation Board carried 
a diagnosis of chronic fatigue at the time of the veteran's 
separation from service.  

The VA medical records showed that the veteran's complaints 
of fatigue continued after separation from service.  His 
report of symptoms to a VA examiner in April 1996 mirrored 
his complaints during service.  The VA examiner stated that 
he had insufficient information to confirm a diagnosis of 
chronic fatigue syndrome.  

However, subsequent VA examination reports of November 1997, 
and January 1998, note the veteran's complaints of fatigue 
and flu-like symptoms that are ongoing despite various 
medications.  

In October 1997 the veteran testified that, prior to his back 
injury in 1993, he could do a 25 mile march with a full pack, 
but that things had been going steadily downhill since then.  
He stated that, even though he had been advised by doctors 
that his energy level would increase with changes in 
medication and healing of his back, but that his energy level 
was actually going down.  He reported that it was an effort 
to get up and do things and that he forced himself to go on 
with his daily activities.  

The veteran's wife testified that the veteran always had a 
slump in the afternoon and that she could tell he was forcing 
himself to do things by evening.  She stated that he would 
fall asleep during the daytime and would have to plan his day 
in advance to work around the fatigue.  She noted that the 
fatigue problems started after his back problem, when he 
suddenly became tired all the time.  

After reviewing the evidentiary record in its entirety, the 
Board finds that the evidence shows, as likely as not, that 
the veteran suffers from current disability manifested by 
chronic fatigue.  

While the initial VA examination report following service did 
not confirm a diagnosis of chronic fatigue syndrome, the VA 
examiner noted that he did not have access to the service 
medical records.  Those records contain both clinical 
findings and a diagnosis of chronic fatigue.  

Moreover, the testimony of the veteran and his wife, who is a 
medical professional, reflect that the symptoms of chronic 
fatigue described during service have not abated and continue 
to impair his activities of daily living to some degree.  

Accordingly, by extending the benefit of the doubt to the 
veteran, the Board concludes that service connection for 
disability manifested by chronic fatigue is warranted.  
38 U.S.C.A. § 5107(b).  



ORDER

Service connection for hypertension is granted.  

Service connection for a disability manifested by chronic 
fatigue is granted.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

